              Case 4:19-cv-07578-JSW Document 30 Filed 02/05/20 Page 1 of 2



 1   David S. Bloch
     blochd@gtlaw.com
 2   GREENBERG TRAURIG, LLP
     Four Embarcadero Center, Suite 3000
 3   San Francisco, California 94111
     Telephone: 415.655.1300
 4   Facsimile: 415.520.5609

 5   Attorneys for Defendants
     LG Electronics, Inc.,
 6   LG Innotek Co., Ltd., and
     LG Electronics U.S.A., Inc.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11   VIAVI SOLUTIONS INC.,                          Case No. 4:19-cv-07578-JSW

12                 Plaintiff,                       [PROPOSED] ORDER GRANTING
                                                    DEFENDANTS’ MOTION TO STAY
13   v.                                             PENDING UNITED STATES
                                                    INTERNATIONAL TRADE
14   OPTRONTEC INC., LG INNOTEK CO.,                COMMISSION INVESTIGATION
     LTD., LG ELECTRONICS, INC., and LG
15   ELECTRONICS U.S.A., INC.,
                                                    Date: February 14, 2020
                   Defendants.                      Time: 9:00 A.M.
16                                                  Place: Courtroom 5, 2nd Floor
17                                                         1301 Clay Street
                                                           Oakland, CA 94612
18                                                  Judge: Hon. Jeffrey S. White

19

20

21

22

23

24

25

26

27

28
                                                1
     [PROPOSED] ORDER GRANTING MOTION TO
     STAY PENDING ITC INVESTIGATION                                      CASE NO. 4:19-cv-07578-JSW
               Case 4:19-cv-07578-JSW Document 30 Filed 02/05/20 Page 2 of 2



 1       The Court having considered Defendants’ Motion to Stay and being fully advised in the matter,

 2           IT IS HEREBY ORDERED that this case is stayed in its entirety until the conclusion of the

 3   ITC investigation. All current deadlines in this case are VACATED. The parties are directed to file a

 4   joint notice with the Court within 10 days of the resolution of the ITC investigation, detailing their

 5   position on how this case should proceed and the Court will then determine how to proceed with this

 6   action at that time.

 7

 8       Dated: )HEUXDU\
                                                                Honorable Jeffrey S. White
 9                                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
     [PROPOSED] ORDER GRANTING MOTION TO
     STAY PENDING ITC INVESTIGATION                                              CASE NO. 4:19-cv-07578-JSW
